DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-13 are pending in this Office Action.
Claims 1-13 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-14 of copending Application No. 16/992,398. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the application ‘398 contains all the limitations of this application’s claims 1 and 5.
Claims 2-4 of the application ‘398 contain all the limitations of this application’s claims 2-4 respectively.
Claims 7-14 of the application ‘398 contain all the limitations of this application’s claims 6-13 respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examiner notes that a notice of allowance has been mailed for Application No. 16/992,398, however, the application is not currently patented.

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US 2019/0037448 A1) in view of Alnashi et al. (WO 2017/189035 A1).

In regards to claim 1, Shan teaches an apparatus, comprising: at least one processor; and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor (see Fig. 1A “RAN node” #111 and paragraph [0034], “any of the nodes 111 and/or 112 can be a new generation node-B (gNB), an evolved node-B (eNB), or another type of RAN node” and for components see Fig. 3 and paragraph [0082]), to cause the apparatus to:
process cellular access messages in an access node of a cellular communication system (see Fig. 1A where RAN node #111 provides cellular access to UE #101 via link #103 ; and see paragraph [0029], “in this example, the connections 103 and 104 are illustrated as an air interface to enable communicative coupling, and can be consistent with cellular communications protocols”) according to a cellular communication protocol stack (see Fig. 5-6 and related paragraphs [0110] and [0122] for stack of RAN node providing cellular service) and to deliver the cellular access messages between a terminal device and a core network of the cellular communication system (see Fig. 1A CN #120 and paragraphs [0040] for core network; and see where RAN node #111 connects to CN #120 via S1 #113 to deliver received cellular communications in paragraph [0042], “The S-GW 122 may terminate the S1 interface 113 towards the RAN 110, and routes data packets between the RAN 110 and the CN 120”); and
process messages in the access node (processes with accordance to vehicle-to-everything (V2X) communications, see Fig. 1A RAN node #111 which can also receive V2X communication as described in paragraph [0032]) and to deliver the messages between at least one vehicular terminal device and an application server (see Fig. 1G where CIoT UE can use reference point T8 via the RAN to communicate with Application Sever (AS) as part of CIoT; see paragraph [0063], “In some embodiments, the CIoT UE 102 can be configured to communicate with one or more entities within the CIoT architecture 100G via the RAN 110 according to a Non-Access Stratum (NAS) protocol, and using one or more reference points” and see paragraph [0062] for reference point “T8 (a reference point used between the SCEF 172 and the SCS/AS 180/182)”; additionally, “the SCEF 172 can be configured to securely expose services and capabilities provided by various 3GPP network interfaces” per paragraph [0061]).
Although Shan discloses processing messages in the access node according to vehicle-to-everything (V2X) communications as well as delivering the messages to an application server as shown above, Shan does not disclose the messages are specifically broadcast vehicle-to-vehicle (V2V) messages, processing according to a sidelink communication protocol stack of V2X, and the delivering is via the sidelink communication protocol stack.
Alnashi teaches processing and conversion of broadcast vehicle-to-vehicle (V2V) messages according to a sidelink communication stack as well as further delivering the message via the sidelink communication protocol stack ([Alnashi] discloses an eNB can convert V2V/V2X safety messages broadcasted by a vehicle to/from various protocols including 3GPP and DSRC (sidelink) for further transmission in paragraph [0092], where the safety message is V2V broadcast per paragraph [0091]; and for via the sidelink stack specifically see DSRC stack in paragraph [0092], “For example, in some aspects of the second option, a 3GPP RSU (e.g., eNB implementing instructions to act as a RSU) can support a DSRC protocol stack in addition to one or more 3GPP technologies”; and additionally V2V is disclosed as a distinct type of V2X message that is supported over cellular per paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Shan which discloses processing messages in the access node according to vehicle-to-everything (V2X) communications as well as delivering the messages to an application server to further include the messages are specifically vehicle-to-vehicle (V2V) messages, processing according to a sidelink communication protocol stack of V2X, and the delivering is via the sidelink communication protocol stack such as as taught by Alnashi in order that “These short messages are mostly useful locally to identify situations that require action (e.g. collision warning, emergency stop, pre-crash warning, etc.) within very short intervals (e.g. 20 to 100 msec). As such, minimizing the overhead involved in enabling one of the challenges to support V2X (V2V, V2I and V2P) over cellular systems” (see paragraph [0003]) and “Lately the cellular protocols defined in 3GPP (Third Generation Partnership Project) are being enhanced to support V2X communications and their KPIs (key performance indicators). V2X communications are part of work items in 3GPP SA (Service and Systems Aspects) and RAN (Radio Access Network), and an initial release in June 201 6 is currently planned, proposing enhancements for D2D (Device-to-Device) communication interface in order to support the service requirements associated with V2V” (see paragraph [0004]).

In regards to claim 2, the modified Shan teaches the apparatus of claim 1, wherein both said cellular communication protocol stack and said sidelink communication protocol stack define a radio interface, and wherein the radio interface defined by the cellular communication protocol stack is different from the radio interface defined by the sidelink communication protocol stack (see claim 1 for cellular stack and for sidelink stack see [Alnashi] paragraph [0092], “For example, in some aspects of the second option, a 3GPP RSU (e.g., eNB implementing instructions to act as a RSU) can support a DSRC protocol stack in addition to one or more 3GPP technologies”).

In regards to claim 3, the modified Shan teaches the apparatus of claim 1, wherein the sidelink communication protocol stack is a first sidelink communication protocol stack, and wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to process further vehicle-to-vehicle messages in the access node according to a second sidelink communication protocol stack and to deliver the further vehicle-to-vehicle messages between said at least one vehicular terminal device and the application server via the second sidelink communication protocol stack (first sidelink stack relates to DSRC and second sidelink stack relates to LTE or 5G , see [Alnashi] Fig. 3 and paragraphs [0054-0056] which includes 3 stacks for V2X including DSRC, LTE and 5G, where the V2V safety message can be sent over another V2X stack per claim 1).

In regards to claim 4, the modified Shan teaches the apparatus of claim 1, wherein the sidelink communication protocol stack is according to IEEE 802.11p specifications or PC5 of 3GPP specifications (see [Shan] for PC5 in paragraph [0132], “V2X information can include V2X capability information (e.g., a V2X capability indication) in a message to indicate to a network entity a capability of the UE 802 for V2X communications over an reference point, such as a PC5 reference point” and for 802.11p and V2V see paragraph [0155]; and see claim 1 and [Alnashi] for sidelink stacks).

In regards to claim 5, the modified Shan teaches the apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to operate as an end-device for all sidelink communications with the at least vehicular terminal device below an application layer (See claim 1 and [Alnashi] where RSU/eNB can handle all the various communication technologies as described in paragraph [0092], “In such aspects, the 3GPP RSU can be capable of assuming the role of a relay/protocol converter. When a UE vehicle supporting 5G technology broadcasts safety messages on the interface towards the RSU, the RSU can listen to the messages and re-broadcast them on other technologies supported on the RSU”; and paragraph [0095], “In the same or other aspects of the second option, a single RSU supporting more than one V2X RAT can perform internal protocol conversion, similarly to the flow shown in FIG. 8, but with the DSRC RSU functionality and 5G RSU functionality within a single node”).

In regards to claim 6, the modified Shan teaches the apparatus of claim 5, wherein the apparatus is for a distributed unit of a gNB of 3GPP specifications (see [Shan] paragraph [0032], “These access nodes (ANs) can be referred to as base stations (BSs), NodeBs, evolved NodeBs (eNBs), next Generation NodeBs (e.g., gNB, ng-eNB), RAN nodes, and so forth, and can comprise ground stations (e.g., terrestrial access points) or satellite stations providing coverage within a geographic area (e.g., a cell)”).

In regards to claim 7, the modified Shan teaches the apparatus of claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to operate a subset of protocol layers of the sidelink communication protocol stack (See [Alnashi] Fig. 3 and paragraphs [0054-0056] which includes 3 stacks for V2X including DSRC, LTE and 5G).

In regards to claims 12-13, they are both rejected for the same reasoning as claim 1 as they are analogous in scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHAD ALI/               Examiner, Art Unit 2478              

/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478